DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 12-2-20 is acknowledged. Currently, claims 1-20 are pending. Claims 1 is currently amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 1, the phrase “substantially free of” is indefinite. It is unclear what the scope of the claim is because the specification does not make it clear what is the maximum amount of exothermic blowing agents that can be present in the composition for it to still be considered to be “substantially free of”. 
Claims 2-20 are rejected for depending from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (English abstract of CN102226015).
Regarding claim 1, Wu et al. discloses a thermally expandable composition comprising:
a.    at least one peroxidically crosslinked polymer (EVA);
b.    at least one peroxide;
c.    at least one polysaccharide (starch); and
d.    at least one endothermic chemical blowing agent.
Wu et al. does not teach wherein the composition is substantially free of exothermic blowing agents. However, Wu et al. teaches the foaming material comprises about 2-11% of composite foaming agent (abstract). Wu et al. further teaches the composite foaming agent is a combination of two or three foaming agents (claim 5). Therefore, Wu et al. teaches the composition comprises a minimum of 2% foaming agent, which contains a minimum of 2 foaming agents including one exothermic foaming agent and one endothermic foaming agent. Wu et al. teaches the exothermic foaming agent is more than 0% 
Regarding claim 2, Wu et al. discloses wherein the at least one peroxidically crosslinkable polymer a) is selected from styrene-butadiene block copolymers, styrene-isoprene block copolymers, EVA copolymers, functionalized ethylene-vinyl acetate copolymers, functionalized ethylene-butyl acrylate copolymers, ethylene-propylene-diene copolymers, ethylene-methyl acrylate copolymers, ethylene-ethyl acrylate copolymers, ethylene-butyl acrylate copolymers, ethylene-(meth)acrylic acid copolymers, ethylene-2-ethylhexyl acrylate copolymers, ethylene-acryl ester copolymers and polyolefins.

Regarding claim 3, Wu et al. discloses wherein the at least one peroxidically crosslinked polymer a) is a copolymer selected from EVA copolymers and functionalized EVA copolymers.

Regarding claims 4-5, Wu et al. discloses wherein the at least one polysaccharide is a starch.

Regarding claim 6, Wu et al. discloses wherein the starch is a native potato starch and/or a chemically modified potato starch.

Regarding claim 16, Wu et al. discloses a shaped body, wherein the shaped body comprises a thermally expandable composition according to claim 1.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claim 6 above, and further in view of Handa (2008/0146686).

.
Claims 8-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claim 1 above, and further in view of Kolstrung et al. (2017/0002164 as English translation of WO2015/140282).

Regarding claim 8, Wu et al. does not teach wherein the at least one endothermic chemical blowing agent contains at least one carboxylic acid or a salt thereof. However, Kolstrung et al. teaches a thermal expandable composition wherein the at least one endothermic chemical blowing agent is bicarbonates, solid polycarboxylic acids, solid polycarboxylic acid salts and mixtures thereof (see claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sodium bicarbonate used in Wu et al. with a carboxylic acid or a salt thereof since Kolstrung et al. teaches that bicarbonates and solid polycarboxylic acids and solid polycarboxylic acid salts are equivalents recognized in the art for the same purpose.

Regarding claim 9, Kolstrung et al. teaches wherein the at least one carboxylic aid or a salt hereof comprises at least one solid, optionally functionalized, polycarboxylic acid or a salt thereof (claim 2).


Regarding claim 11, Kolstrung et al. teaches wherein the at least one carboxylic acid or a salt thereof is selected from citric acid, tartaric acid, malic acid, fumaric acid, maleic acid and salts thereof (claim 8).

Regarding claim 12, Wu et al. discloses wherein the blowing agent contains at least one bicarbonate.

Regarding claim 17, Wu et al. as modified by Kolstrung et al. teaches a method of sealing and filling cavities in components of reinforcing stiffening components, of bonding movable components and combinations thereof comprising steps of:
1) applying a thermally expandable composition according to claim 1, optionally said thermally expandable composition being a shaped body, to an application site on a component or in a cavity of a component; and
2) subsequently heating the thermally expandable composition to a selected temperature for a period of time selected such that activation of the blowing agent is thereby induced causing expansion and cure of the thermally expandable composition (see claim 14 of Kolstrung et al.).

Regarding claim 18, Kolstrung et al. teaches wherein the thermally expandable composition is present as the shaped body; step 1) comprises introducing the shaped body into the cavity of the component; an step 2) comprises hating to a temperature greater than 110 degree Celsius, such that 

Regarding claim 19, Kolstrung et al. teaches wherein in step 1) the application site is the cavity of the component and wherein the shaped body has a shape that is adapted to the cavity, such that in step 2) the thermally expandable composition expands and seals and/or fills the component thereby acoustically sealing the cavity and/or sealing the cavity from water and/or moisture (para 119).

Regarding claim 20, Kolstrung et al. teaches wherein said product is a vehicle, airplane, rail vehicle, household appliance, furniture, building, wall, partition or boat (para 117).
Response to Arguments
Applicant's arguments filed 12-2-20 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that Wu does not teach a composition that is “substantially free of exothermic blowing agents”. However, Wu et al. teaches the composition has an exothermic blowing agent, which is more than 0% of the composition, but can be as low as less than 2% of the composition. The amount of exothermic blowing agent in Wu’s composition appears to overlap with the claimed range of “substantially free of exothermic blowing agents”.
Regarding claim 7, applicant argues that Handa does not teach an endothermic blowing agent free of exothermic blowing agents. However, Handa is not relied upon for teaching an endothermic blowing agent. It is relied upon for teaching the chemically modified potato starch. 
Regarding claim 8, applicant argues that the proposed modification to Wu et al. replaces the exothermic blowing agents or combination of exothermic and endothermic blowing agents in Wu with the endothermic blowing agent of Kohlstrung, which renders the prior art unsatisfactory for its intended purpose. However, Wu et al. in view of Kohlstrung teaches substituting sodium bicarbonate with . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742